DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed February 2, 2021, with respect to the rejection of claims 1, 58, and 83 and subsequently all claims that depend therefrom under O'Banion et al (US 2006/0199196) have been fully considered and are not persuasive except regarding new claim 115.  
Specifically, applicant argues that O’Banion et al does not teach that the reaction plate includes an RFID tag and barcode. In response to this argument, examiner Bortoli respectfully disagrees. O’Banion et al specifically discloses a reaction plate (referred to as a functional biochip (21) in [0146] and shown in Figure 3A) comprising a reaction plate RFID tag (See [0146] and Figure 3A wherein the biochip (21) has an attached RFID tag (23) and a barcode (see [0095] which recites that “provided herein is a biological product that is associated with a label that includes an RFID tag, and optionally human readable information, such as printed text, and optionally a barcode”, and see further in [0160] which recites “[t]he invention further includes methods which combine radio frequency identifiers (RFIDs) with one or more of the following: (a) barcodes, (b) global positioning systems, and (c) computer based tracking”. In addition, O’Banion et al teaches the new limitations of claims 111-114 and 116-118, as described below. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 58-59, 61, 65-74, 76-78 and 81-83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Banion et al (US 2006/0199196).
Regarding claim 1, O’Banion et al teaches a system (referred to as a biochip analysis system in [0146] and shown in Figure 3A) for performing a molecular 
a reaction plate (referred to as a functional biochip (21) in [0146] and shown in Figure 3A) comprising a reaction plate RFID tag (See [0146] and Figure 3A wherein the biochip (21) has an attached RFID tag (23) and a barcode (see [0095] which recites that “provided herein is a biological product that is associated with a label that includes an RFID tag, and optionally human readable information, such as printed text, and optionally a barcode”, and see further in [0160] which recites “[t]he invention further includes methods which combine radio frequency identifiers (RFIDs) with one or more of the following: (a) barcodes, (b) global positioning systems, and (c) computer based tracking” ; and 
a reagent container (referred to as a functional biochip (21) in [0146] and shown in Figure 3A, wherein the reaction plate (functional chip (21)) comprises a least one reagent container from assay area (22)) comprising a reagent container RFID tag (The reagent container is the functional biochip (21) that comprises the assay area 22 whereto the RFID tag (23) is attached); and 
the reaction plate RFID tag (See [0146] and Figure 3A wherein the biochip (21) has an attached RFID tag (23) that can transmit information to a reader associated with the biochip analysis system) and where the reagent container RFID tag storing and sharing information for a workflow for the molecular analysis (See claim 9).  
Regarding claim 58, O’Banion teaches a method for performing a molecular analysis (the workflow of processes that can be performed on the functional biochip is shown in Figure 3B), the method comprising: 

reading a reagent container RFID tag coupled to a barcode (see [0151] which recites that “[t]he biological research reagent can be provided in a tube or vial that is RFID-tagged”) on a reagent container (The reagent container is the functional biochip (21) that comprises the assay area 22 whereto the RFID tag (23) is attached); and 
applying information read from the reaction plate RFID tag (See [0146] wherein the information encoded on the RFID is applied to direct steps in the analysis of a sample thereinafter as illustrated in Figure 3B) and/or the reagent container RFID tag to carry out a workflow for the molecular analysis.  
Regarding claim 59, O’Banion teaches the method of claim 58, further comprising: 
reading an identification of a second reagent from the reagent container RFID tag (See [0134] wherein a method includes reading information on a RFID tag about the identity of a reagent and [0023] wherein a least a set of RFID tagged research reagents are read by the RFID reader). 

reading from the reaction plate RFID tag a temperature history for the reaction plate (See [0141] wherein an RFID biological research system processing unit can store and read temperature information of a procedure performed by the system). 
Regarding claim 65, O’Banion teaches method of claim 58, further comprising: 
reading from the reaction plate RFID tag data regarding characteristics of the reaction plate (See [0141] wherein an RFID biological research system processing unit can read information of a procedure performed by the system and [0023] wherein a least a set of RFID tagged research reagents are read by the RFID reader).
Regarding claim 66, O’Banion teaches the method of claim 58, further comprising: 
reading information for the workflow from the reaction plate RFID tag and/or the reagent container RFID tag (See [0141] wherein an RFID biological research system processing unit can store and read information of a procedure performed by the system and [0142] wherein the  processing unit can integrate and store sample information read from an RFID-tagged biological reagent and correlate the information received from the tag with information on the results of a procedure performed by the system). 
Regarding claim 67, O’Banion teaches the method of claim 58, further comprising: 

Regarding claim 68, O’Banion teaches the method of claim 67, the analysis protocol comprising an instruction for liquid reagent, and/or sample transfer of one or more reagents to the reaction plate. (See [0017] wherein the information on the RFID tag controls a least one step that is performed on a sample using a biological research reagent and therefore the protocol on the RFID tag comprises an instruction for a liquid reagent wherein an instruction is interpreted as any step in a workflow such as the one depicted in Figure 3B).
Regarding claim 69, O’Banion teaches the method of claim 58, further comprising: operating an RFID writer to record a record on the reaction plate RFID tag of a liquid, reagent, and/or sample transfer to the reaction plate (See [0202] wherein information is transmitted to the RFID writer, which then writes information about a liquid such as a cell culture to an RFID tag on a tube to be used to hold a solution).
Regarding claim 70, O’Banion teaches the method of claim 69, the record comprising a reaction volume of the liquid transfer (See [0086] wherein a biological research reagent that has an associated RFID tag that includes readable information on the identity, concentration, or amount of a compound that makes up 
Regarding claim 71, O’Banion teaches the method of claim 69, further comprising: 
operating the RFID writer to record an identification of a reaction site (referred to as assay area (22) in Figure 3A and [0146]) of the reaction plate (referred to as biochip (21) in Figure 3A and [0146])  to which the liquid reagent (referred to as sample in [0146]), and/or sample transfer is applied (See [0146] wherein information regarding a sample can be written to the RFID tag (23) attached to the biochip (21) having an assay area (22) and [0161] which includes methods for identifying the location of one or more radio frequency identifiers RFID, liquid reagent can enter and thereby can be inherently transferred to the biochip (21) via the inflow conduit (24) as illustrated in Figure 3A).
Regarding claim 72, O’Banion teaches the method of claim 69, further comprising: operating the RFID writer to record a date and/or time at which the liquid, reagent, and/or sample transfer is applied to the reaction plate (See [0157] wherein a date of an instance of transfer of a reagent is recorded on the RFID tag, instance which can be written during the research procedure or afterwards).
Regarding claim 73, O’Banion teaches the method of claim 59, further comprising: applying the information stored by the reaction plate RFID tag and the reagent container RFID tag to an instruction for mixing a first reagent with a second reagent in the workflow for the molecular analysis (See [0129] wherein functional chips can include elements for mixing, [0023] wherein a least a set of RFID tagged 
Regarding claim 74, O’Banion teaches method of claim 68, the instruction comprising a reaction site (referred to as assay area (22) in Figure 3A and [0146]) on the reaction plate (referred to as biochip (21) in Figure 3A and [0146])   comprising the first reagent (referred to as sample in [0146]), and  sample transfer of the second reagent to the reaction site (See [0129] wherein functional chips can include elements for mixing, [0023] wherein a least a set of RFID tagged research reagents are read by the RFID reader, and [0130] wherein the functional chips having associated RFID tags can be used for recording information which can be used to determine a downstream procedure such as the mixing of at least 2 biological research reagents).
Regarding claim 76, O’Banion teaches the method of claim 58, further comprising: 
reading the reaction plate RFID tag for an analysis protocol for the workflow (See [0129] wherein functional chips can include elements for mixing, [0023] wherein a least a set of RFID tagged research reagents are read by the RFID reader, and [0130] wherein the functional chips having associated RFID tags can be used for recording information which can be used to determine a downstream procedure such as the mixing of at least 2 biological research reagents).

Regarding claim 78, O’Banion teaches the method of claim 58, further comprising: 
reading (see [0146] wherein results can be read from the RFID tag (23) attached to the biochip (21)) the reaction plate RFID tag (referred to as attached RFID tag(23) ) for an identification (which is performed by a detection device such as an optical scanner as described in [0146]) of a reagent (referred to a an RFID tagged biological reagent) contained at a reaction site (referred to as assay area (22) in Figure 3A and [0146]) of the reaction plate (referred to as biochip (21) in Figure 3A and [0146]).
Regarding claim 81, O’Banion teaches the method of claim 58, further comprising: 
4First Named Inventor: POTHINI, ShakilaAppl. No.: 16/262,823reading the reaction plate RFID tag for an identification of a next reaction plate in the workflow for the molecular analysis (see [0157] wherein a robotic system can read the RFID to determine which reagents are dispensed in which wells on which plates).
Regarding claim 82, O’Banion teaches the method of claim 59, further comprising: 
writing information about the reaction plate, the reagent container, the first reagent, the second reagent, and/or the molecular analysis to the reaction plate RFID tag and/or the reagent container RFID tag(s) (See [0159] includes reading 
Regarding claim 83, O’Banion teaches a smart consumable (referred to as a functional biochip(21) in [0146] and shown in Figure 3A) performing a molecular analysis workflow (See Figure 3B which depicts a workflow of processes that can be performed on the functional biochip(21) such as the detection of cells), the smart consumable comprising at least one of a reaction holder (referred to as an assay area(22) in [0146] and shown in Figure 3A) comprising a reaction holder RFID tag (referred to as an attached RFID tag in [0146]), and a barcode (see [0095] which recites that “provided herein is a biological product that is associated with a label that includes an RFID tag, and optionally human readable information, such as printed text, and optionally a barcode”, and see further in [0160] which recites that “[t]he invention further includes methods which combine radio frequency identifiers (RFIDs) with one or more of the following: (a) bar codes, (b) global positioning systems, and (c) computer based tracking” wherein the reaction holder RFID tag sends and receives and/or stores information regarding a workflow for the molecular analysis (See [0146] wherein the biochip (21) has an attached RFID tag (23) that can transmit information to a reader associated with the biochip analysis system, information which can be read from and written to the RFID tag (23) attached to the biochip (21)).
Regarding claim 111, O’Banion teaches the smart consumable of claim 83, wherein the RFID tag has a capacity to store at least 8 kilobytes of information (see [0103] which recites that the RFID tag has memory that is writable and erasable, 
Regarding claim 112, O’Banion teaches the smart consumable of claim 83, wherein the consumable further comprises a light sensor, a motion sensor, and/or a temperature sensor (see [0156] which recites that “[t]he methods can include a temperature sensor that can be integrated with the RFID tag. The RFID tag can be interrogated by the reader to determine temperature of the biological research reagent”).
Regarding claim 113, O’Banion teaches the smart consumable of claim 83, wherein the RFID tag stores information to provide a visual and/or verbal guide for the workflow (see [0010] which recites that The invention provides biological research reagents comprising radio frequency identifier (RFID) tags that can streamline the use of the reagents in performing biological research procedures by allowing reagent, sample, and/or assay result-based information to be processed, recorded, and physically linked to the biological research reagent. The RFID tagging system can be used to manage samples and experimental workflow, or to direct steps of an analysis or processing procedure with reduced lag time during or between procedures”).

Regarding claim 116, the smart consumable of claim 83, wherein the RFID tag and the light sensor, the motion sensor, and/or the temperature sensor are directly coupled (see [0156] which recites that “[t]he methods can include a temperature sensor that can be integrated with the RFID tag. The RFID tag can be interrogated by the reader to determine temperature of the biological research reagent”).
Regarding claim 117, O’Banion teaches the system of claim 1, wherein the system comprises an instrument comprising logic operable to access a network server system to download the workflow for the molecular analysis (see [0122] which recites that an apparatus associated with RFID reader communicates with a computer system which communicates via the internet or other network; a computer that communicates with the internet is a logical operable instrument capable of downloading workflows which may be for molecular analysis).
Regarding claim 118, O’Banion teaches the method of claim 58, wherein the method comprises accessing a network server system to download the workflow for the molecular analysis (see [0122] which recites that an apparatus associated with .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 115 is rejected under 35 U.S.C. 103 as being unpatentable over O’Banion et al (US 2006/0199196) in view of Amor et al (US 20120229262).

O’Banion does not explicitly teach the smart consumable wherein the RFID tag and the barcode are indirectly coupled.
In the analogous art of using, tagging and detecting radio-frequency identification (RFID tags), Amor teaches that tilting of a barcode reader plane from the same orientation as the barcode target plane is tolerated for accurate measurement. Furthermore, Amor teaches that measurement data may be encoded in an RFID tag (see [0023]) wherein the RFID has the benefit of working over long distances (see [0024]). 
It would be obvious to one of ordinary skill in the art to incorporate the barcode and radio frequency identification tag RFID in the uncoupled configuration as taught by Amor for the benefit of allowing ability to work over large distances as well as when the reader is in motion (see [0024] which recites that “RFID systems can operate when the RFID tag is obscured by dirt or other objects, whereas a barcode targets has to be “in the clear and visible, not obscured by dirt. Thus, RFID systems provide benefits not available using barcode-only systems including the ability to work over large distances, are independent of face-to-face alignment between the reader and RFID tag, and are suitable for use in applications in which the RFID tag and/or the reader are in motion during detection”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/JONATHAN BORTOLI/Examiner, Art Unit 1797                       

/JENNIFER WECKER/Primary Examiner, Art Unit 1797